Case: 11-14800         Date Filed: 01/11/2013   Page: 1 of 4

                                                                       [DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 11-14800
                                        Non-Argument Calendar
                                      ________________________

                                D.C. Docket No. 1:84-cr-00758-UU-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff - Appellee,


                                                 versus


ALFREDO JULIAN HASSUN,

lllllllllllllllllllllllllllllllllllllll                                Defendant - Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (January 11, 2013)

Before CARNES, BARKETT and BLACK, Circuit Judges.

PER CURIAM:
                Case: 11-14800       Date Filed: 01/11/2013       Page: 2 of 4

       Alfredo Julian Hassun, a Cuban national and former federal prisoner,

appeals the district court’s order denying his motion for a writ of error coram

nobis. Relying on Padilla v. Kentucky, 130 S. Ct. 1473 (2010), Hassun alleged

ineffective assistance of counsel based on his trial attorney’s failure to advise him

of the deportation consequences of pleading guilty to a cocaine possession offense

in 1985. After review, we affirm the district court’s denial of Hassun’s motion.1

       A writ of error coram nobis is “available to vacate a conviction when the

petitioner has served his sentence and is no longer in custody.” United States v.

Peter, 310 F.3d 709, 712 (11th Cir. 2002). The writ constitutes “an extraordinary

remedy of last resort available only in compelling circumstances where necessary

to achieve justice.” United States v. Mills, 221 F.3d 1201, 1203 (11th Cir. 2000).

A petitioner asserting a claim of ineffective assistance of counsel must show both

that (1) counsel’s performance was deficient, and (2) the deficient performance

prejudiced his defense. Strickland v. Washington, 104 S. Ct. 2052, 2064 (1984).

       Before the Supreme Court issued its 2010 decision in Padilla, most courts

held counsel was under no constitutional obligation to advise a client of the

possible deportation consequences of pleading guilty. See Padilla, 130 S. Ct. at



       1
         We review the denial of coram nobis relief for an abuse of discretion. United States v.
Peter, 310 F.3d 709, 711 (11th Cir. 2002).

                                                2
              Case: 11-14800     Date Filed: 01/11/2013    Page: 3 of 4

1481 n.9 (collecting cases). Our circuit adhered to this view. See United States v.

Campbell, 778 F.2d 764, 768-69 (11th Cir. 1985) (holding that counsel is not

ineffective for failing to advise a defendant of the deportation consequences of a

guilty plea). In Padilla, the Supreme Court rejected this view, holding that an

attorney renders deficient performance by failing to advise a non-citizen client that

a guilty plea “carries a risk of deportation.” 130 S. Ct. at 1486.

      Regardless of whether Padilla applies retroactively, Hassun cannot succeed

on his underlying ineffective assistance of counsel claim. There is no indication

counsel’s performance was deficient when viewed in light of the professional

standards in place in 1985. See Strickland, 104 S. Ct. at 2066 (noting a court

“must judge the reasonableness of counsel’s challenged conduct . . . viewed as of

the time of counsel’s conduct”). Although Hassun argues his plea was entered

eight months before our decision in Campbell, the district court did not deny his

motion on the ground that Campbell had been decided at the time of Hassun’s

plea. Rather, the district court found Hassun’s plea was “essentially

contemporaneous[]” with Campbell, and that the professional norms present in the

mid-1990s, relied upon by the Supreme Court in Padilla, were not in place in

1985. Those findings are not clearly erroneous, and thus, the district court did not




                                          3
              Case: 11-14800    Date Filed: 01/11/2013   Page: 4 of 4

abuse its discretion in making them. See Peer v. Lewis, 606 F.3d 1306, 1311 (11th

Cir. 2010).

      Furthermore, even if Hassun were able to show counsel’s 1985 performance

was deficient, he has failed to meet the prejudice prong of Strickland. Hassun’s

affidavit states only that, had he been informed of the consequences of his plea, he

would not have pled guilty. Padilla requires a petitioner to show that a decision

to reject the plea bargain “would have been rational under the circumstances,” a

showing Hassun has not provided. See Padilla, 130 S. Ct. at 1485.

      AFFIRMED.




                                         4